873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Paul LAROQUE, Plaintiff-Appellant,v.BUREAU OF PRISONS;  Don Chadwich;  South East RegionalOffice, Bureau of Prisons;  Mike Quinlan;  K.Hawk, Dr., Warden, Defendants-Appellees.
No. 89-7028.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 10, 1989.Decided:  April 14, 1989.

George Paul LaRoque, appellant pro se.
Before DONALD RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George Paul LaRoque appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  LaRoque v. Bureau of Prisons, C/A No. 88-990-CRT (E.D.N.C. Jan. 11, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.